Citation Nr: 0213323	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  02-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for atrial fibrillation, 
including as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision in 
which the RO denied service connection for atrial 
fibrillation on a direct basis and as due to an undiagnosed 
illness.  The veteran filed a notice of disagreement in 
February 2002 and a statement of the case (SOC) was issued in 
April 2002.  The Board observes that, in an April 2002 
statement, the veteran requested representation.  The veteran 
submitted a substantive appeal in August 2002, and requested 
a Board hearing at the local RO. 

In his April 2002 statement, the veteran indicated a desire 
for review of the claim by a decision review officer (DRO).  
The Board appreciates that DRO review is discretionary, and 
the RO's attention is directed to the request.  38 C.F.R. 
§ 3.2600(a) (2001).


REMAND

The right to receive a hearing before the Board is an 
important procedural right.  38 U.S.C.A. § 7107(b) (West 
Supp. 2002).  Furthermore, claimants are entitled to 
representation of their choice at every stage in the 
prosecution of a claim.  38 C.F.R. 3.103(e).  Accordingly, in 
the interests of due process, this matter is REMANDED to the 
RO for completion of the following:

After the veteran is provided the 
information and forms necessary to 
obtain representation, he is to be 
afforded a hearing before the Board, 
sitting at Togus, Maine, pursuant to his 
request dated in August 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


